Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/644,229 filed on
March 4, 2020.
Applicant's claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Submitted Information disclosure statements (IDs) comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
No preliminary amendments were filed. Claims 1-13 are currently pending.

Allowable Subject Matter
	Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Pending claims are in condition for allowance.
The following is an examiner’s statement of reasons for allowance:
As comprehensive search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the following limitations of independent claims 1 and 12.
With respect to claim 1:
“A work-implement external-shape measurement system including a measurement controller that measures an external shape of a work implement provided to a work machine, the work-implement external-shape measurement system comprising:
“an image-capturing device that captures an image of a side surface of the work implement, wherein
“the measurement controller is configured to
“compute a position of a plane representing the side surface of the work implement in an image-capturing-device coordinate system that is a three-dimensional coordinate system set for the image-capturing device,
the position being computed on a basis of the image of the side surface of the work implement, the image being captured by the image-capturing device, and an internal parameter of the image-capturing device,
“compute a coordinate value of a point on the work implement in the image-capturing-device coordinate system, the point corresponding to any pixel constituting the work implement on the image, on a basis of information on a position of the pixel on the image and the position of the plane, and
“convert the coordinate value of the point on the work implement in the image-capturing-device coordinate system, the point corresponding to the pixel, to a coordinate value in a work-implement coordinate system that is a two-dimensional coordinate system set for the work 57implement, and output the coordinate value in the work- implement coordinate system to a work-machine controller of the work machine.”
	Claims 2-11 depend, directly or indirectly, from claim 1 and are, therefore, allowable.
With respect to claim 12:
“A work machine including:
“a work implement;
“a display device; and
“a work-machine controller configured to display, on the display device, a positional relationship between a predetermined target surface and the work implement, the work machine comprising:
“an image-capturing device configured to capture an image of a side surface of the work implement; and
“a measurement controller configured to
“compute a position of a plane representing the side surface of the work implement in an image-capturing-device coordinate system that is a three-dimensional coordinate system set for the image-capturing device, the position being computed on a basis of the image of the side surface of the work implement, the image being captured by the image-capturing device, and an internal parameter of the 62image-capturing device,
“compute a coordinate value of a point on the work implement in the image-capturing-device coordinate system, the point corresponding to any pixel constituting the work implement on the image, on a basis of information on a position of the pixel on the image and the position of the plane,
“convert the coordinate value of the point on the work implement in the image-capturing-device coordinate system, the point corresponding to the pixel, to a coordinate value in a machine-body coordinate system that is a two-dimensional coordinate system set for a machine body of the work machine, and output the coordinate value in the machine-body coordinate system to the work-machine controller, and
“generate a drawing image of the work implement in the machine-body coordinate system on a basis of the coordinate value of the point on the work implement in the machine-body coordinate system, the point corresponding to the pixel, and output the drawing image to the work-machine controller, wherein
“the work-machine controller is configured to
“sense a posture of the work implement in the machine-body coordinate system on a basis of an output of a posture sensor attached to the work implement, and
“on a basis of the drawing image of the work implement in the machine-body coordinate system, the coordinate value of the point on the work implement in the 63machine-body coordinate system, the point corresponding to the pixel, and the posture of the work implement in the machine-body coordinate system, display, on the display device, the drawing image of the work implement in line with the posture of the work implement in the machine-body coordinate system.”
	Claim 13 depends from claim 12 and is, therefore, allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Takahama et al., WO 2019/054003 A1, discloses display system and method.
Tanimoto et al., WO 2018/043299 A1, discloses work machine graphic display system.
Thompson, US 2021/0094535 A1, discloses improvement in the stability of work machine.
Nagato et al., US 2019/0078294 A1, discloses shape measurement system.

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485